DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 30, 31, 34-36 and 41-50 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US PGPub 2008/0010958 to Fester et al. (Fester hereinafter).
Regarding claim 30, Fester teaches a flow generator (10), comprising: a housing (14) including an inlet chamber (24) having an air flow inlet (outer surface of volume 24) configured to allow air to enter the housing, and the housing further comprising an air flow outlet; a blower (motor/fan unit, see paragraph 35) provided to the housing and structured to generate a flow of pressurized breathable air; and a removable air filter cartridge (12) provided to the air flow inlet to filter air drawn into the housing 
Regarding claim 31, Fester teaches that the cartridge body includes a grill-like front portion (142) or grate that defines inlet openings into the removable air filter cartridge.
Regarding claim 34, Fester teaches a plurality of vanes (45) that act as manifolds to reduce turbulence.
Regarding claim 35, Fester teaches that the cartridge body includes an elongated ridge (158) along one end wall adapted to interlock or otherwise engage along one side of the air flow inlet, and an elongated clip arm (148) along the other end wall adapted to interlock or otherwise engage the other side of the air flow inlet with a snap fit.
Regarding claim 36, Fester teaches that the cartridge body includes a pull-tab (110) structured to allow a user to remove the removable air filter cartridge from the housing.
Regarding claim 41, Fester teaches a separate and distinct cartridge body (12).
Regarding claim 42, Fester teaches that the plurality of air directing vanes (45) protrude outwardly from the arcuate-shaped air directing wall and the generally concave surface thereof (see Fig. 3).
Regarding claim 43, Fester teaches that the arcuate-shaped air directing wall comprises a solid cross-section without any openings through its thickness.
Regarding claim 44, Fester teaches that the cartridge body comprises an integral one-piece construction including a front portion (22) and a rear portion (18) assembled into a single piece, and wherein the front portion comprises a plurality of inlet openings (at 142) configured to allow air to enter cartridge body and the rear portion comprises the arcuate-shaped air directing wall.
Regarding claim 45, Fester teaches that the front portion comprises a plurality of spaced-apart walls (142) that form the plurality of inlet openings, and the filter media is at least partially supported on the plurality of spaced-apart walls.
Regarding claim 46, Fester teaches that the cartridge body further comprises end walls (e.g. 118), and wherein the plurality of spaced-apart walls, the arcuate-shaped air directing wall, and the end walls form a cavity (receiving 88) to receive the filter media.
Regarding claim 47, Fester teaches that the filter media includes a first side and a second side opposite the first side with respect to a thickness of the filter media, and wherein the first side (right in Fig. 18) is arranged to face the plurality of inlet openings and the second side (left in Fig. 18) is arranged to face the arcuate-shaped air directing wall.
Regarding claim 48, Fester teaches that the first side is in contact with a plurality of spaced-apart walls (103) that form the plurality of inlet openings.
Regarding claim 49, Fester teaches that the filter media (20, 88) is arranged to cover the plurality of inlet openings so that an axis of each of the plurality of inlet openings passes through a thickness of the filter media.
Regarding claim 50, Fester teaches that the arcuate-shaped air directing wall is arranged so that an axis of each of the plurality of inlet openings passes through a thickness of the arcuate-shaped air directing wall, as shown in Fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fester.
Regarding claim 37, Fester teaches that the radius of curvature is approximately 10 times the recited range of thickness and that the thickness is approximately one tenth of that radius, which would lead one of ordinary skill in the art to the conclusion that Fester teaches a filter of generally the same size as those claimed.  Accordingly, the teachings of Fester render the claimed range obvious, as it represents no difference in kind from what is shown in the prior art. See MPEP 2144.05.
Regarding claim 38, Fester teaches only one air inlet with a filter.  However, it has been held that the mere duplication of parts is not sufficient to warrant a conclusion of non-obviousness.  See MPEP 2144.04.
Regarding claim 39, Fester teaches an inlet at one corner of the blower, and it would have been obvious as a matter of accessibility to provide another as discussed above at a distinct location such as another corner.  At most this represents the mere rearrangement of parts (see MPEP 2144.05).
Response to Arguments
Applicant’s arguments, see page 6, filed 16 December 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fester as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        26 February 2022